         Case 1:19-cv-00989-RAH-CSC Document 18 Filed 06/10/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

AUDRA M. RHINE,                                 )
                                                )
            Plaintiff,                          )
                                                )
    v.                                          )       CIVIL ACTION NO. 1:19-CV-989-RAH
                                                )
COMMANDER BRAZIER,                              )
                                                )
            Defendant.                          )


                                           ORDER

         This case is before the court on a Recommendation of the Magistrate Judge entered on May

18, 2020. (Doc. 17.) There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

         ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

         A Final Judgment will be entered separately.

         DONE, this 10th day of June, 2020.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
